Title: To James Madison from Peder Pedersen, 10 April 1806 (Abstract)
From: Pedersen, Peder
To: Madison, James


                    § From Peder Pedersen. 10 April 1806, Philadelphia. “My Government has been pleased to signify to me its approbation of my proposal to appoint Richard Langdon

Esqr. Danish Vice-Consul for the State of North Carolina in lieu of John Bonk Esq deceased. I shall, in transmitting to you the enclosed Commission for Richard Langdon Esqr. as Danish Vice-Consul for the state of North Carolina, take the liberty to request of you to obtain from the President of the United States the necessary Exequatur for that Gentleman.”
                